Case 4:20-cv-03166 Document 1-6 Filed on 09/11/20 in TXSD Page 1 of 2




                   Exhibit F
       Case 4:20-cv-03166 Document 1-6 Filed on 09/11/20 in TXSD Page 2 of 2




                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION
Ronald W. Brown,                                  §
      Plaintiff,                                  §
                                                  §
v.                                                §           Civil Action No. _________
                                                  §
Jay Dee Taylor and Rocky Mountain                 §
Chocolate Factory, Inc.                           §
      Defendants.                                 §

                                    LIST OF ALL COUNSEL OF RECORD


Plaintiff Ronald W. Brown:

          John W. Ghezzi (john@ghezzilawfirm.com)
          THE GHEZZI LAW FIRM, PLLC
          32731 Egypt Lane, Suite 704
          Magnolia, TX 77354


Defendant Rocky Mountain Chocolate Factory, Inc.:

          Tracy Wolf
          State Bar No. 24004994
          S.D. Tex. Bar No. 625236
          Tracy.Wolf@lewisbrisbois.com
          LEWIS BRISBOIS BISGAARD & SMITH, LLP
          2100 Ross Avenue, Suite 2000
          Dallas, Texas 75201
          Tel: (214) 722-7100
          Fax: (214) 722-7111




4852-0604-9482.1
L IST OF A LL C OUNSEL OF R ECORD                                                  PAGE 1
